Citation Nr: 0626022	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress syndrome (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's claim 
seeking entitlement to service connection for PTSD and 
assigned a 30 percent rating.

This matter was previously before the Board and was remanded 
in December 2003.  

In his substantive appeal received December 2002, the veteran 
requested a Travel Board hearing.  A hearing was scheduled 
for June 2003, and the veteran was properly notified.  He did 
not appear for the hearing, nor has he provided any 
explanation for his absence.  The Board will therefore treat 
his hearing request as withdrawn and proceed with its 
adjudication of his claim.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to an initial disability 
rating in excess of 30 percent for his service-connected 
PTSD.  The Board finds a remand is necessary to provide the 
veteran with a VA examination that accurately addresses the 
nature and severity of his PTSD in the context of the 
applicable rating criteria.

The RO's grant of an initial 30 percent rating in May 2002 
was based in large part upon a January 2002 PTSD examination, 
contracted by VA through QTC medical services.  That 
examination was inadequate for rating purposes in several 
respects.  The veteran was provided with a questionnaire 
regarding his symptomatology.  As noted by the examiner, he 
did not answer any of the questions specifically related to 
PTSD, and it is not clear from the examination report how 
this may have impacted the examiner's assessment of the 
veteran's disorder.  For those questions that he did answer, 
the veteran provided vague and incomplete responses.  The 
veteran indicated experiencing panic attacks, but did not 
describe their severity or frequency.  He responded similarly 
in regard to delusions and hallucinations.  These symptoms 
are relevant to rating a mental disability, and the examiner 
did not attempt to clarify the veteran's responses during the 
subsequent mental status examination.  The examiner also 
failed to address inconsistencies in the veteran's 
statements.  In the history portion of the examination 
report, the veteran is noted as stating that he had plans or 
intent of killing others, but during the mental status 
examination the veteran stated he did not want to hurt 
anyone.

The examiner also did not provide an adequate analysis of the 
veteran's history and symptoms that were reported, in a 
manner amendable to the rating criteria found in 38 C.F.R. 
§ 4.13, Diagnostic Code 9411.  For example, while the 
examiner recounted the veteran's practice of sitting on his 
porch all night with his gun and his wife's accounts of the 
veteran breaking things in the home and pulling his gun on 
her, those incidents were not discussed in terms of the 
clinical symptomatology they could indicate.  Further, some 
issues concerning functionality, such as the manifestation of 
obsessional rituals, were not addressed at all.

The examiner diagnosed the veteran with three separate 
disorders: alcohol dependence, PTSD, and depressive disorder.  
The examination report, however, did not differentiate 
between symptomatology attributable to the veteran's service-
connected PTSD as opposed to his non-service-connected 
disorders.  Nor was there an explanation as to whether the 
veteran's Global Assessment of Functioning (GAF) score was 
based upon all three disorders or if the PTSD could be 
evaluated separately.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (remanding Board's decision where medical 
evidence did not differentiate between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability); see also 61 Fed. Reg. 52695 
(Oct. 8, 1996) (VA responding to commenters by noting that, 
when it is not possible to separate the effects of 
conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).

An attempt at differentiating symptomatology is particularly 
important in this case as the examiner indicated that the 
veteran's "ongoing chronic heavy alcohol consumption may be 
a more significant factor in any disability than his 
[PTSD]."  If, on remand, the veteran's symptoms still 
indicate the presence of an alcohol or other substance abuse 
disorder, the examiner should also provide an opinion as to 
the likelihood that the substance abuse is a result of the 
veteran's service-connected PTSD.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001) (finding that 38 U.S.C.A. § 1110 
does not preclude a veteran from receiving compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected 
disability).

The new examination should also address the veteran's reports 
of increased symptomatology in his August 2002 Notice of 
Disagreement and December 2002 Appeal.  The veteran reported 
increased forgetfulness, difficulty in sleeping and eating, 
panic attacks every other day, shooting his gun outside at 
unknown targets, and threatening to kill his wife.
 
Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
the nature and severity of his service-
connected PTSD.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination.  Any 
testing deemed appropriate by the 
examiner should be conducted.  A 
complete rationale should be provided 
for any opinion expressed.

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  If it is not 
possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other 
non-service-connected disorder, the 
examiner should state this in the 
report.  See Mittleider, 11 Vet. App. 
at 182.

While the symptoms provided in the 
rating criteria are not an exclusive or 
exhaustive list of symptomatology that 
may be considered, see Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002), 
the examiner should comment on the 
veteran's thought processes, 
communication, personal appearance and 
hygiene, behavior, orientation in all 
spheres, work and family relations, 
speech, affect, abstract thinking, 
mood, memory, and ability to understand 
complex commands.  The examiner should 
also address the presence or absence of 
the following: delusions or 
hallucinations; suicidal ideation; 
anxiety, suspiciousness, or panic 
attacks; and obsessive rituals which 
interfere with routine activities.

The examination report should include a 
discussion of the symptomatology 
reported by the veteran in the August 
2002 Notice of Disagreement and 
December 2002 Appeal.

The examiner should assign a numerical 
code under the GAF scale provided in 
the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment 
caused by any non-service-connected 
psychiatric disorder.

If the veteran's current symptomatology 
indicates a substance abuse disorder, the 
examiner should provide a medical opinion 
as to the likelihood that the substance 
abuse disorder is the result of his 
service-connected PTSD, as opposed to 
being due to some other factor or 
factors. 

2.	After an appropriate period of time his 
claim for entitlement to a higher 
disability rating for his service 
connected PTSD must be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case 
(SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


